Name: Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: animal product;  agri-foodstuffs;  health;  agricultural policy;  agricultural activity;  trade policy
 Date Published: 1964-07-29

 Avis juridique important|31964L0433Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat /* CONSOLIDATED VERSION SEE 375Y0820(02) */ Official Journal 121 , 29/07/1964 P. 2012 - 2032 Finnish special edition: Chapter 3 Volume 1 P. 0089 Danish special edition: Series I Chapter 1963-1964 P. 0175 Swedish special edition: Chapter 3 Volume 1 P. 0089 English special edition: Series I Chapter 1963-1964 P. 0185 Greek special edition: Chapter 03 Volume 1 P. 0129 Spanish special edition: Chapter 03 Volume 1 P. 0101 Portuguese special edition Chapter 03 Volume 1 P. 0101 COUNCIL DIRECTIVE of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (64/433/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee 2; Whereas Council Regulation No 20 3 on the progressive establishment of a common organisation of the market in pigmeat is already in force and a similar regulation is to be adopted for beef and veal; Whereas Council Regulation No 20 substitutes for the numerous traditional means of protection at the frontier a single system designed in particular to facilitate intra-Community trade ; whereas the regulation to be adopted for beef and veal is also designed to eliminate obstacles to such trade; Whereas, so long as intra-Community trade is hindered by differences between the health requirements of Member States concerning meat, the implementation of the above-mentioned regulations will not have the desired effect; Whereas, to eliminate such differences, the health provisions of the Member States must be approximated in line with regulations already adopted or in preparation on the progressive establishment of a common organisation of markets; Whereas the object of this approximation must be in particular to standardise health requirements for meat in slaughterhouses and cutting rooms and during storage and transportation ; whereas the competent authorities of the Member States should be responsible for approving for intra-Community trade, slaughterhouses and cutting plants which meet the health requirements laid down by this Directive and for ensuring that the conditions for such approval are observed ; whereas provision should also be made for approval of cold stores by Member States; Whereas the issue of a health certificate prepared by an official veterinarian of the exporting country is considered to be the best way of assuring the competent authorities of the country of destination that a consignment of meat complies with the provisions of this Directive ; whereas this certificate must accompany the consignment of meat to the place of destination; Whereas Member States must have the right to prohibit the introduction of meat into their territory if it is found to be unfit for human consumption or if it does not comply with Community health provisions; Whereas the consignor should at his own request or upon request of his representative be allowed to return the meat unless on health grounds there are reasons to the contrary; Whereas, in case of a prohibition or restriction, the reasons therefor should be made known to the consignor or his representative and also, in certain cases, the competent authorities of the exporting country so that they may be aware of the reasons why such measures were imposed; Whereas, in the event of dispute between himself and the authorities of the Member State of destination as to the justification for a prohibition or restriction, the consignor should be enabled to obtain the opinion of a veterinary expert whom he may select from a panel drawn up by the Commission; 1 OJ No 134, 14.12.1962, p. 2871/62. 2 OJ No 121, 29.7.1964, p. 2028/64. 3 OJ No 30, 20.4.1962, p. 945/62. Whereas, however, a rapid Community procedure should be provided for settling disputes between Member States as to the justification for the approval of a slaughterhouse or cutting room; Whereas, in certain fields presenting special problems, the provisions in Member States cannot be approximated until a more thorough study has been made; Whereas animal health provisions governing trade in live animals and meat will be the subject of other Community directives ; whereas it now seems necessary to take the first steps towards approximating national provisions in these fields by laying down certain conditions under which Member States may prohibit or restrict the introduction of meat into their territory for animal health reasons and by providing for a consultation procedure; HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall apply to intra-Community trade in fresh meat of domestic animals of the following species : bovine animals, swine, sheep and goats and solipeds. 2. All parts of these animals which are fit for human consumption shall be considered to be meat. 3. All meat which has not undergone any preserving process shall be considered to be fresh meat ; however, chilled and frozen meat shall for the purposes of this Directive be considered to be fresh meat. Article 2 For the purposes of this Directive: (a) "carcase" means the whole body of a slaughtered animal after bleeding, evisceration, removal of udders in the case of cows and, except in the case of pigs, skinning and separation of the head and limbs, the latter being cut off at the carpus and tarsus; (b) "offal" means fresh meat other than that of the carcase as defined in paragraph (a); (c) "viscera" means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus; (d) "official veterinarian" means the veterinarian designated by the competent central authority of the Member State; (e) "exporting country" means the Member State from which fresh meat is sent to another Member State; (f) "country of destination" means the Member State to which fresh meat is sent from another Member State. Article 3 1. Each Member State shall ensure that only fresh meat which, without prejudice to Article 8, meets the following requirements is sent from its territory to that of another Member State: (a) it has been obtained from a slaughterhouse approved and supervised in accordance with Article 4 (1); (b) it has, in the case of cuts smaller than the quarters listed in Article 6 (1) (A) (a), been cut in a cutting plant approved and supervised in accordance with Article 4 (1); (c) it comes from a slaughter animal inspected ante mortem by an official veterinarian in accordance with Chapter IV of Annex I and found to be healthy; (d) it has been treated under satisfactory hygienic conditions in accordance with Chapter V of Annex I; (e) it has been inspected post mortem by an official veterinarian in accordance with Chapter VI of Annex I, and has shown no change except for traumatic lesions incurred shortly before slaughter or localised malformations or changes, provided that it is established, if necessary by appropriate laboratory tests, that these do not render the carcase and offal unfit for human consumption or dangerous to human health; (f) it is stamped in accordance with Chapter VII of Annex I; (g) it is accompanied by a health certificate during transportation to the country of destination in accordance with Chapter VIII of Annex I; (h) in accordance with Chapter IX of Annex I, it is stored after post mortem inspection under satisfactory hygienic conditions in slaughterhouses and cutting plants approved and supervised in accordance with Article 4 (1) or in approved and supervised cold stores within the meaning of Article 4 (4); (i) in accordance with Chapter X of Annex I, it is transported to the country of destination under satisfactory hygienic conditions. 2. The official veterinarian may, when carrying out the post mortem inspection referred to in 1 (e), be helped in purely material tasks by assistants specially trained for the purpose. The Commission may after consulting the Member States lay down detailed rules governing such assistance. 3. The following shall be excluded from intra-Community trade: (a) fresh meat from boars and cryptorchid pigs; (b) fresh meat treated with natural or artificial colouring matters, with the exception of colouring matters for stamping specified in Chapter VII of Annex I; (c) fresh meat of animals in which any form of tuberculosis or one or more living or dead cysterci have been found; (d) parts of carcases or offal showing the traumatic lesions incurred shortly before slaughter, malformations or changes referred to in Article 3 (1) (e); (e) blood which has been chemically treated to prevent coagulation. Article 4 1. The competent central authority of the Member State in whose territory the slaughterhouse or cutting plant is situated shall ensure that the approval provided for in Article 3 (1) (a) and (b) is granted only where the provisions of Chapters I, II and III of Annex I are observed. The competent central authority shall ensure that observance of these provisions is permanently supervised by an official veterinarian ; it shall also ensure that approval is withdrawn when these provisions are no longer observed. 2. All approved slaughterhouses and cutting plants shall be registered on separate lists, each slaughterhouse and cutting plant having a veterinary approval number. Each Member State shall communicate the lists of approved slaughterhouses and cutting plants and their veterinary approval number to the other Member States and the Commission and notify them where necessary of any withdrawal of approval. 3. When a Member State considers that the provisions governing approval are not, or are no longer, observed in a slaughterhouse or cutting plant in another Member State, it shall inform the competent central authority of that State accordingly. The latter shall take all necessary measures and notify the competent central authority of the other Member State of the decisions taken and the reasons for such decisions. If that other Member State fears that the necessary measures have not been taken or are inadequate, it may inform the Commission accordingly which shall seek the opinion of one or more veterinary experts. If the Commission finds, in the light of that opinion, that the provisions governing approval are not or are no longer observed, it shall authorise Member States to prohibit provisionally the introduction into their territory of fresh meat coming from that slaughterhouse or which has been cut in that cutting plant. At the request of the Member State responsible for approval, the Commission shall withdraw such authorisation after seeking a further opinion from one or more veterinary experts and ascertaining that approval is once again justified. Veterinary experts must be nationals of a Member State other than those involved in the dispute. After consulting the Member States, the Commission shall lay down general rules for applying this paragraph, in particular as regards the appointment of veterinary experts and the procedure to be followed as regards delivery of opinions by them. 4. Cold stores shall, even when situated outside a slaughterhouse, be supervised by an official veterinarian as regards the storage of fresh meat. The competent central authority of the Member State in whose territory the cold store is situated shall be responsible for approving that store and, for the storage of fresh meat, for withdrawing the approval. Article 5 1. Without prejudice to the powers arising from the second sentence of the second subparagraph of Article 4 (3) a Member State may prohibit the marketing of fresh meat on its territory if: (a) at the time of the health inspection carried out in the country of destination such meat is found to be unfit for human consumption ; or (b) the provisions of Article 3 have not been observed. 2. Decisions taken under paragraph 1 must, at the request of the consignor or his representative, authorise the return of the fresh meat provided this is not contrary to considerations of health. 3. These decisions must be communicated to the consignor or his representative together with the reasons for such decisions. These reasoned decisions must, on request, be communicated to him forthwith in writing with an indication of what appeals against them are open under current legislation and of the form and time limits in which they must be commenced. 4. Where such decisions are based on the diagnosis of a contagious or infectious disease, a deterioration dangerous to human health or a serious infringement of the provisions of this Directive, the decisions and the reasons therefor shall also be communicated forthwith to the competent central authority of the exporting country. Article 6 1. Without prejudice to Article 3 (3) and pending the entry into force of provisions adopted by the European Economic Community, this Directive shall not affect Member States' provisions: A. which prohibit or restrict the introduction into their territory of the following: (a) pieces of carcases other than: 1. in the case of bovine animals, - half carcases and quarters; 2. in the case of swine, - half carcases and quarters; - whole hams on the bone; - whole shoulders on the bone; - the dorso-lumbar region on the bone; - fat; - breasts. The pieces mentioned in the last three indents must weigh at least 3 kilogrammes; (b) offal separated from the carcase; (c) fresh meat of solipeds; B. concerning the conditions for the approval of the cold stores referred to in Article 4 (4) and any withdrawal of this approval; C. concerning the treatment of slaughter animals with substances such as antibiotics, oestrogens, thyreostatics or tenderisers likely to make the consumption of fresh meat dangerous or harmful to human health; D. concerning the addition of foreign substances to fresh meat and its treatment by ionising or ultraviolet radiation. 2. This Directive shall not affect Member States' provisions relating to detection of the presence of trichinae in fresh pigmeat. Article 7 1. Rights of appeal existing under current legislation in the Member States against decisions taken pursuant to this Directive by the competent authorities shall not be affected by this Directive. 2. Each Member State shall grant to consignors whose fresh meat cannot be marketed pursuant to Article 5 (1) the right to obtain the opinion of a veterinary expert. Each Member State shall ensure that, before the competent authorities take any other measures such as destroying the meat, the veterinary experts have an opportunity of determining whether the conditions of Article 5 (1) are fulfilled. The veterinary expert must be a national of a Member State other than the exporting country or country of destination. The Commission, acting on a proposal from the Member States, shall draw up a panel of veterinary experts who may be instructed to formulate such opinions. After consulting the Member States, it shall lay down general rules which are to be applied in particular as regards the procedure, for formulation of these opinions. Article 8 1. Without prejudice to paragraphs 2 to 4, the animal health provisions of Member States concerning trade in live animals and fresh meat shall apply until the entry into force of any measures taken by the European Economic Community in this field. 2. A Member State may, if there is a danger that animal diseases may be spread by the introduction into its territory of fresh meat from another Member State, take the following measures: (a) in the event of an outbreak of an epizootic disease in the other Member State, temporarily prohibit or restrict the introduction of meat from the affected areas of that Member State; (b) if an epizootic disease becomes widespread or if there is an outbreak of another serious contagious or infectious animal disease, temporarily prohibit or restrict the introduction of meat from the entire territory of that State. 3. Measures taken by a Member State under paragraph 2 must be communicated within ten working days to the other Member States and to the Commission together with the precise reasons for such measures. 4. If the Member State concerned considers that the prohibition or restriction referred to in paragraph 2 is unjustified, it may apply to the Commission for the immediate opening of discussions. Article 9 If the Community provisions relating to importation of fresh meat from third countries do not apply at the time when this Directive enters into force, or pending their becoming applicable, national provisions relating to imports from those countries shall not be more favourable than those governing intra-Community trade. Article 10 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and its Annexes within twelve months following its notification and shall forthwith inform the Commission thereof. Article 11 This Directive is addressed to the Member States. Done at Brussels, 26 June 1964. For the Council The President C. HEGER ANNEX I CHAPTER I Conditions for the approval of slaughterhouses 1. Slaughterhouses must have: (a) adequate lairage for lodging the animals; (b) slaughter rooms large enough for work to be carried out satisfactorily and which have a special place for slaughtering pigs; (c) a room for emptying and cleansing stomachs and intestines; (d) rooms for dressing guts and tripe; (e) separate rooms for the storage of fat and for the storage of hides, horns and hooves; (f) lockable premises reserved respectively for the accommodation of sick or suspect animals, the slaughter of such animals, the storage of detained meat and the storage of seized meat; (g) sufficiently large chilling or refrigerating rooms; (h) an adequately equipped lockable room for the exclusive use of the veterinary service ; a room suitably equipped for carrying out a trichinoscopic test when such test is compulsory; (i) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly on to the work rooms ; the wash basins must have hot and cold running water, materials for cleansing and disinfecting the hands and disposable hand towels ; the wash basins must be near the lavatories; (j) facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; (k) means of controlling access to and exit from the slaughter house; (l) an adequate separation between the clean and the contaminated parts of the building; (m) in rooms where work on meat is undertaken: - waterproof flooring which is easy to clean and disinfect, rot proof, slightly sloping and having a suitable drainage system for draining liquids to drains fitted with traps and gratings; - smooth walls with light, coloured, washable coating or paint up to a height of at least 3 metres, with rounded angles and corners; (n) adequate ventilation and steam extraction in rooms where work on meat is undertaken; (o) in the same rooms, adequate natural or artificial lighting which does not distort colours; (p) an adequate supply, under pressure, of drinking water only; (q) an adequate supply of hot water; (r) a waste water disposal system which meets hygiene requirements; (s) in the work rooms, adequate equipment for cleansing and disinfecting hands and tools; (t) equipment such that, after stunning, dressing can be carried out as far as possible on the suspended animal ; where flaying is carried out on metal cradles, these must be of non-corrodible materials and high enough for the carcase not to touch the floor; (u) an overhead system of rails for the later handling of the meat; (v) equipment for protection against insects and rodents: (w) instruments and working equipment, in particular paunch tanks, of non-corrodible material and easy to cleanse and disinfect; (x) a place specially equipped for dung; (y) a place and adequate equipment for cleansing and disinfecting vehicles. CHAPTER II Conditions for the approval of cutting plants 2. Cutting plants must have: (a) rooms for cutting meat, separated by walls from the other premises; (b) sufficiently large chilling and refrigerating rooms; (c) an adequately equipped lockable room for the exclusive use of the veterinary service; (d) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly on to the work rooms ; the wash basins must have hot and cold running water, materials for cleaning and disinfecting the hands and disposable hand towels ; the wash basins must be near the lavatories; (e) in the cutting rooms: - waterproof flooring which is easy to cleanse and disinfect, rot proof, slightly sloping and having a suitable drainage system for draining off liquids to drains fitted with traps and gratings; - smooth walls with light, coloured, washable coating or paint up to a height of at least 2 metres, with rounded angles and corners; (f) cooling equipment in the cutting rooms to keep meat at a constant internal temperature of not more than + 7 ºC; (g) adequate ventilation in the cutting rooms; (h) in the same rooms, adequate natural or artificial lighting which does not distort colours; (i) an adequate supply, under pressure, of drinking water only; (j) an adequate supply of hot water; (k) waste water drainage equipment which meets hygiene requirements; (l) in cutting rooms, adequate equipment for cleansing and disinfecting hands and tools; (m) equipment for protection against insects and rodents; (n) instruments and working equipment, such as non-corrodible tables with detachable cutting surfaces, containers, conveyor belts and saws of non-corrodible material and easy to cleanse and disinfect. CHAPTER III Hygiene of staff, premises and equipment in slaughterhouses and cutting plants 3. Absolute cleanliness shall be required of staff, premises and equipment: (a) Staff must in particular wear clean working clothes and headgear with, where necessary, a neck shield. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking shall be forbidden in work rooms and store rooms. (b) Dogs, cats and farmyard animals must not enter slaughterhouses and cutting plants. Rodents, insects and other vermin must be systematically destroyed. (c) Equipment and instruments used for working on meat shall be kept clean and in a good state of repair. They shall be carefully cleansed and disinfected several times during the working day, at the end of the day's work and before being re-used when they have been contaminated, particularly by diseased germs. 4. Premises, instruments and working equipment must not be used for purposes other than working on meat. Instruments for meat cutting must be used solely for this purpose. 5. Meat must not come into contact with the ground. 6. The use of detergents, disinfectants and pesticides must not affect the health of the meat. 7. Persons likely to contaminate meat shall be prohibited from working on it and handling it, in particular persons: (a) suffering from or suspected of suffering from typhoid fever, paratyphus A and B, infectious enteritis (salmonellosis), dysentery, infectious hepatitis, scarlet fever or carriers of agents of these diseases; (b) suffering from or suspected of suffering from contagious tuberculosis; (c) suffering from or suspected of suffering from a contagious skin disease; (d) exercising at the same time an activity which might cause microbes to be transmitted to meat; (e) wearing a bandage on the hands, except for a sticking plaster protecting a fresh and non-infected finger wound. 8. A medical certificate shall be required from any person working on meat. It shall attest that there is no impediment to such employment ; it shall be renewed annually and each time the official veterinarian so requests ; it shall be kept at the disposal of the latter. CHAPTER IV Ante mortem health inspection 9. Animals must undergo ante mortem inspection on the day of their arrival at the slaughterhouse. The inspection must be repeated immediately before slaughter if the animal has been in the lairage for more than twenty-four hours. 10. The official veterinarian must make the ante mortem inspection in accordance with profesional rules and under suitable lighting. 11. The inspection must determine: (a) whether the animals are suffering from a disease which can be transmitted to humans and animals or whether they show symptoms or are in a general condition such as to indicate that the disease may occur; (b) whether they show symptoms of a disease or a disorder of their general condition which is likely to make the meat unfit for human consumption; (c) whether they are tired or agitated. 12. Animals may not be slaughtered for intra-Community trade in fresh meat: (a) which show any of the conditions listed in paragraph 11 (a) and (b); (b) which have not been rested for an adequate period of time which, for tired or agitated animals, must not be less than twenty-four hours; (c) in which any form of tuberculosis has been found or which react positively to tuberculin and are thus found to be suffering from tuberculosis. CHAPTER V Slaughter and cutting hygiene 13. Slaughter animals brought into slaughter premises must be slaughtered immediately. 14. Bleeding must be complete ; blood intended for human consumption must be collected in absolutely clean containers. It must not be stirred by hand and only with instruments which meet hygiene requirements. 15. Immediate and complete skinning shall be compulsory, except for pigs. When not skinned, pigs shall have their bristles removed immediately. 16. Evisceration must be carried out immediately and completed not later than half an hour after bleeding. The lungs, heart, liver, spleen and mediastinum may either be detached or left attached to the carcase by their natural connections. If detached, they must be numbered or identified in some way to enable them to be recognised as belonging to a given carcase ; this shall also apply to the head, tongue, digestive tract and any other part of the animal required for inspection. The above-mentioned parts must remain near the carcase until the inspection is complete. For all species the kidneys must remain attached to the carcase by their natural connections but be removed from their fatty covering. 17. Cleansing of meat by wiping with a cloth, and inflation, are prohibited. 18. Carcases of solipeds, pigs and bovine animals except calves must be submitted for inspection split lengthwise into half carcases down the spinal column. In the case of pigs and solipeds, the head shall also be split lengthwise. If the inspection so necessitates the official veterinarian may require any carcase to be split lengthwise. 19. Cutting up the carcase or removal or treatment or any part of the slaughtered animal before the inspection has been completed is prohibited. 20. Detained or seized meat, stomachs, intestines, hides, skins, horns and hooves must be removed as soon as possible to special premises. 21. If the blood of several animals is collected in the same container, the entire contents shall be excluded from intra-Community trade if the meat of one of the animals in the consignment has been declared unfit for human consumption. 22. Cutting into pieces smaller than half carcases or quarters shall be allowed only in cutting plants. CHAPTER VI Post mortem health inspection 23. All parts of the animal, including blood, must be inspected immediately after slaughter. 24. The post mortem inspection must include: (a) visual inspection of the slaughtered animal; (b) palpation of certain organs, in particular the lungs, liver, spleen, uterus, udder and tongue; (c) incisions of organs and of lymph nodes; (d) investigation of anomalies in consistency, colour, smell and, where appropriate, taste; (e) where necessary, laboratory waste. 25. The official veterinarian must examine, in particular: (a) the colour of the blood, its coagulation properties and the possible presence of foreign bodies in the blood; (b) the head, throat, retro-pharyngeal submaxillary and parotid lymph nodes, (Lnn. retro-pharyngiales, mandibulares and parotidei) and the tonsils, the tongue having been freed to permit a detailed inpection of the mouth and the fauces. The tonsils must be removed after inspection; (c) the lungs, trachea, oesophagus, bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales), the trachea and the main branches of the bronchi having been opened lengthwise and the lungs having been incised in their last third, perpendicular to their main axes; (d) the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the inter-ventricular septum; (e) the diaphragm; (f) the liver, gall-bladder and bile ducts and the hepatic and pancreatic lymph nodes (Lnn. portales); (g) the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici mesenterici, craniales and caudales); (h) the spleen; (i) the kidneys and their lymph nodes (Lnn. renales) and the bladder; (j) the pleura and peritoneum; (k) the genital organs ; in cows, the uterus shall be opened by a lengthwise incision; (l) the udder and its lymph nodes (Lnn. supramammarii) ; in cows, the udder shall be opened by a long, deep incision as far as the lactiferous sinuses; (m) the umbilical region and joints of young animals ; in case of doubt, the umbilical region must be incised and the joints opened. The lymph nodes referred to above must be systematically freed and sliced as thinly as possible along their main axes. In case of doubt the following lymph nodes must also be incised in the same way : superficial cervical, prescapular (Lnn. cervales superficiales), axillaries (Lnn. axillares proprii et primae costae), substernal (Lnn. sternales craniales), deep cervical (Lnn. cervicales profundi), costocervical (Lnn. costocervicales), popliteal (Lnn. poplitei), precrural (Lnn. subiliaci), ischiatic (Lnn. ischiatici), iliac and sublumbar (Lnn. iliaci et lumbales). In sheep and goats, the opening of the heart and incision of the lymph nodes of the head must only be carried out in case of doubt. 26. In addition, the official veterinarian must systematically carry out: A. An investigation for cysticercosis: (a) in bovine animals over six weeks old, at the level of: - the tongue, of which the musculature must be incised lengthwise on the lower surface, without damaging the organ excessively; - the oesophagus, which must be freed from the trachea; - the heart, which, in addition to the incision provided for in paragraph 25 (d), must be split from two opposite points from the auricles to the apex of the external and internal masseters, which shall be incised along two planes parallel to the manible from its lower edge to its upper muscular insertion; - the diaphragm, the muscular part of which must be freed from the serous part; - the muscular surfaces of the carcase which are directly visible; (b) in swine, at the level: - of the directly visible muscular surfaces, in particular at the level of the thigh muscles, the abdominal wall, the psoas muscles freed from fatty tissue, the pillars of the diaphragm, the intercostal muscles, the heart, tongue, and larynx. B. An investigation for distomatosis in bovine animals, sheep and goats by means of incisions on the gastric surface of the liver to examine the bile ducts and by means of a deep incision at the base of the Spiegel lobe. C. An investigation for glanders in solipeds by means of careful examination of mucous membranes from the trachea, larynx, nasal cavities, sinuses and their ramifications, after splitting the head in the median plane and excision of the nasal septum. CHAPTER VII Stamping 27. Stamping must be carried out under the responsibility of an official veterinarian. 28. The stamp must be an oval mark 6 75 cm wide by 4 75 cm high. The following information must appear on the mark in perfectly legible characters: - on the upper part, the name of the exporting country in capitals, - in the centre, the veterinary approval number of the slaughterhouse, - on the lower part, one of the following sets of initials, CEE, EEG or EWG. The letters must be 0 78 cm high and the figures 1 cm high. 29. Carcases shall be marked in ink with a stamp in accordance with 28: - those weighing more than 60 kilogrammes must be stamped on each half-carcase, in the following places at least : external surface of the thigh, loins, back, breast, shoulder and pleura in the dorsal region; - other carcases must be stamped in at least four places, on the shoulders and on the external surface of the thighs. 30. Heads, tongues, hearts, lungs and livers must be marked with ink or hot-branded with a stamp in accordance with paragraph 28. However, in the case of sheep and goats, stamping of tongues and hearts shall not be compulsory. 31. Cuts obtained in the cutting plants from properly stamped carcases must, where they do not bear a stamp, be marked with ink or hot-branded with a stamp in accordance with paragraph 28 which shall bear in its centre the number of the cutting plant instead of the veterinary approval number of the slaughterhouse. 32. When cuts from carcases or offal are consigned in packages, a stamp as provided for in paragraphs 28 and 31 must be affixed to a clearly visible label attached to the package. This label shall, in addition, bear the following information: - a serial number; - the anatomical description of the cuts or offal; - the indication of the animal species to which the cuts or offal belong; - the net weight of each package. A duplicate of this label must be placed inside each package. 33. Only methyl violet may be used for stamping with ink. CHAPTER VIII Health certificate 34. The health certificate accompanying meat during transportation to the country of destination must be issued by an official veterinarian at the time of loading. It must be expressed in the language of the country of destination at least and contain the information specified in the model in Annex II. CHAPTER IX Storage 35. Fresh meat intended for intra-Community trade must be chilled immediately after the post mortem inspection and kept at a constant temperature of not more than + 7 ºC for carcases and cuts and + 3 ºC for offal. CHAPTER X Transport 36. Fresh meat must be transported in sealed vehicles or containers, designed and equipped in such a way that the temperatures specified in Chapter IX are maintained throughout transportation. 37. Vehicles or containers intended for transporting such meat must meet the following requirements: (a) their inside surfaces or any other part which may come into contact with the meat must be of non-corrodible material which cannot affect the organoleptic character of the meat nor render it harmful to human health ; these surfaces must be smooth and easy to cleanse and disinfect; (b) they must be provided with efficient devices for protecting the meat against insects and dust and be watertight to prevent drainage of liquids; (c) for transporting carcases, half-carcases or quarters, they must be equipped with non-corrodible fittings for hanging the meat fixed at such a height that the meat cannot touch the floor ; this provision shall not apply to frozen meat in hygienic packing. 38. Vehicles or containers intended for transporting meat may in no case be used for transporting live animals or any product likely to affect or contaminate meat. 39. No other product may be transported at the same time as the meat in the same vehicle or container. In addition, stomachs may not be transported therein unless scalded, and heads and feet unless they are skinned or scalded and depilated. 40. Vehicles or containers used for the transport of meat must be cleansed and disinfected immediately after unloading. 41. Carcases, half-carcases and quarters, excluding frozen meat packed in accordance with hygiene requirements, must always be hung up for transportation. Other cuts and offal must be hung or placed on supports if not packed or contained in non-corrodible containers. Such supports, packagings or containers must meet hygiene requirements. The viscera must always be transported in strong waterproof and greaseproof packaging which may only be re-used after cleansing and disinfection. 42. The official veterinarian must ensure before consignment that transport vehicles or containers and loading conditions meet the hygiene requirements of this Chapter. ANNEX II >PIC FILE= "T0019357""PIC FILE= "T0019358">